Wheeler, J.
Whether the discharge of the plaintiff by his client entitled him to recover the Ml compensation contracted to be paid Mm for his services in the suit, it is not necessary to determine. The jury treated the contract as divisible, by giving a verdict for the plaintiff for a less sum, as the amount to wMch they conceived him entitled for the services performed, for which the Court gave judgment. The plaintiff has not complained; and it is very clear the defendant has no cause to complain of the judgment. There can be no question that the plfl.i-nt.iff was entitled to recover compensation for the services performed. (Baird v. Ratcliff, 10 Tex. R. 81; Ratcliff v. Baird, supra.) And in such a case, where the attorney had entered upon and was proceeding to perform the services contracted for, and the conduct of the case was thus wrested from *259him by his client, without any fault on his part, there would seem to be much reason in holding, that he was entitled to recover the full amount of the fee contracted to be paid for the services contemplated by the contract. The case differs from the common cases of the contracts of builders, overseers, &c., in which it has been held, in the later decisions, that a readiness to perform, or a tender of performance, is not in all respects equivalent to performance; that, though it is so for the purpose of sustaining an action, it is not so for the purpose of ascertaining the measure of damages. (Dorr v. Stewart, 4 Tex. R. 386; 11 Id. 44; 6 Dana, 352.) The relation of attorney and client is a peculiar and confidential relation. It is incompatible with that relation, for the attorney to accept the employment, or the confidence of both parties. And, after accepting an employment and enjoying the confidence of one of them, though afterwards discharged by his client without cause, the attorney cannot, in general, with propriety, accept an employment by the opposite party in the same case. This consideration would seem to afford a good reason why such contracts should be excepted from the rule to which we have adverted, and the attorney be entitled to recover the full amount of the fee for which he had contracted from his client, who had wrongfully prevented him from performing his contract. But however this may be, it will suffice to dispose of the present case, that the plaintiff was well entitled to at least the amount of compensation recovered; and that no injustice or wrong has been done the defendant. The judgment is affirmed.
Judgment affirmed.